Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yuichi Watanabe on August 4, 2021.  

This application is in the condition for allowance except for the presence of claims 30-36 non-elected without traverse. These non-elected claims do not include the allowable limitations therefore they can’t be rejoined.  The application has been amended as follows: 

Please cancel claims 30-36.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 17 & 19-29 are allowed.
Claims 18 have been cancelled by Applicant in the Response of 08/02/2021.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 04/02/2021. The limitations of previously allowed to claim 18 are incorporated into independent claim 17 and claim 18 is cancelled, and previously allowed to dependent claim 27 is rewritten in independent form in applicant’s response of 08/02/2021.

Claims 19-26 & 28-29 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			August 19, 2021.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858